Citation Nr: 0204440	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  92-13 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether an overpayment of improved pension benefits in the 
calculated amount of $9,000 was properly created.

(The issues of entitlement to increased evaluations for 
lumbar disc disease and residuals of an internal left knee 
derangement, as well as the issue of entitlement to a 
clothing allowance, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.

This appeal arises from an October 2000 determination by the 
Cleveland, Ohio RO to retroactively terminate the veteran's 
VA improved pension benefits effective May 1, 1997 and 
reinstate his VA disability compensation benefits as of that 
date.  This action resulted in an overpayment in the 
calculated amount of $9,000.  The veteran submitted a notice 
of disagreement (NOD) as to issue of the creation of the 
overpayment that same month.  A statement of the case (SOC) 
was issued in February 2001, and a substantive appeal was 
received in March 2001.

The Board notes that the additional issue of entitlement to 
waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $9,000 is being remanded 
for the issuance of a statement of the case pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999).


REMAND

In the case at hand, an October 2000 RO determination 
retroactively terminated the veteran's pension benefits and 
reinstated his compensation benefits from May 1, 1997 on the 
basis that he had failed to report monthly retirement income 
beginning in January 1997.  Because of this action, an 
overpayment of $9,000 was created.

The veteran asserts, in essence, that the creation of the 
debt of $9,000 was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his 
failure to act contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 1991); 
38 C.F.R. § 3.500(b)(2) (2001).  In an October 2000 NOD, the 
veteran stated that he provided "the appropriate 
documentation [of his retirement income] in 1997 when [he] 
filed for pension in lieu of compensation;" however, VA 
still awarded the pension benefits.  The veteran maintained 
that VA's failure to examine all the supporting evidence in 
its entirety constituted "negligence."  The Board notes 
that the RO has not yet addressed the issue of administrative 
error, nor did the February 2001 SOC contain the laws and 
regulations concerning administrative error.  

Under Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991), the 
Board finds that the RO should formally adjudicate the issue 
of whether the overpayment in question was properly created, 
to include a determination as to whether the overpayment of 
benefits was the result of sole VA error.  The RO should 
issue a supplemental statement of the case (SSOC) if the 
decision remained adverse to the veteran.

Moreover, review of the claims folder shows that the 
Committee on Waivers and Compromises of the Cleveland, Ohio 
RO denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the calculated 
amount of $9,000 in March 2001.  The Board notes that a 
notice of disagreement to this action was received in March 
2001; however, a SOC has not been issued.  The United States 
Court of Appeals for Veterans Claims has held that the RO's 
failure to issue a statement of the case is a procedural 
defect requiring Remand.  Manlicon v. West, 12 Vet. App. 238 
(1999) (in circumstances where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the RO to direct that a 
statement of the case be issued).  Therefore, the RO should 
furnish the veteran with a statement of the case concerning 
the aforementioned issue.

Finally, in July 2000, the veteran requested an opportunity 
to present hearing testimony.  While a Board hearing was 
scheduled for September 2001, the veteran has never been 
offered an opportunity to present testimony before the RO.  
Hence, further development is in order.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a hearing.  

2.  Thereafter, the claim whether the 
overpayment of improved pension benefits 
in the calculated amount of $9,000 was 
properly created should be reviewed by 
the RO, to include a determination as to 
whether the overpayment of benefits was 
the result of sole VA error.  If the 
decision remains adverse to the veteran, 
a supplemental statement of the case that 
addresses the creation of the overpayment 
in question and contains a recitation of 
the applicable laws and regulations 
pertaining to sole administrative error, 
to include 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2), should be 
issued.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond before 
the claims folder is returned to the 
Board.

3.  The RO should also furnish the 
veteran and his representative with a 
statement of the case concerning the 
issue of entitlement to waiver of 
recovery of an overpayment of improved 
pension benefits in the calculated amount 
of $9,000.  If, and only if, a timely 
substantive appeal is filed, that issue 
should be certified to the Board for 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



